Citation Nr: 0336876	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a lung condition.  

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a cardiac 
condition.

4.  Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound (SFW) of the right thigh 
with damage to Muscle Group XIII.  

6.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar of the right thigh

7.  Entitlement to an original compensable rating for a donor 
site scar of the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran canceled a 
schedule hearing before a Veterans Law Judge in Washington, 
D.C.  

In December 2003, the veteran's motion to advance his appeal 
on the Board's docket was granted.  See 38 C.F.R. § 20.900(c) 
(2003). 

The medical records received in support of the veteran's 
motion and in support of his claims currently on appeal 
document the veteran's diagnosis and treatment for metastasis 
carcinoma of the lung.  The Board is granting service 
connection for that condition, and the veteran is not 
prejudiced by the Board's initial consideration of the 
evidence.  None of the evidence further supports the 
veteran's current claims on appeal.  Therefore, a remand for 
initial consideration by the RO of the medical evidence 
submitted in support of the veteran's motion for advancement 
of his appeal on the Board's docket is not warranted.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues related to scars of the right and left thigh will 
be discussed in the remand section of this decision.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his appeal.  



FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides while serving in Vietnam.  

2.  The veteran currently has non-small cell lung cancer.

3.  A low back disorder was not present in service and is not 
etiologically related to service.  

4.  A cardiac disorder was not present in service or 
manifested within the one-year presumptive period following 
service, and is not etiologically related to service.  

5.  Since the date of his claim, the veteran's PTSD has been 
manifested by nightmares, interrupted sleep, exaggerated 
startle response, irritability, flashbacks, as well as social 
and occupational impairment.

6.  PTSD does not result in total occupational and social 
inadaptability.

7.  Since the date of his claim, the veteran's PTSD has 
resulted in an inability to establish and maintain effective 
relationships, with occupational and social impairment due to 
deficiencies in most areas, such as work, family relations, 
and/or mood.  

8.  The veteran's right thigh SFW is manifested by moderate 
muscle disability without nerve impairment.  



CONCLUSIONS OF LAW

1.  A lung condition, lung cancer, is presumed to be due to 
herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).  

2.  A low back disorder was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304.  

3.  A cardiac disorder was not incurred in or aggravated 
during service, or within the one-year presumptive period 
following service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

4.  The criteria for a 70 percent evaluation for PTSD, 
effective August 5, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2003).

5.  The criteria for a separate evaluation of 10 percent for 
residuals of a SFW to the right thigh, with injury to Muscle 
Group XIV, have been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5314 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The VCAA requires VA to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
September 2002, the RO issued a letter in which it provided 
this notice.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in October 2002 with regard to his PTSD and scar 
claims.  

The duty to provide an examination is contingent on the 
veteran showing some causal connection between his or her 
disability and the period of military service.  A disability 
alone is not enough.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir 2003).  The veteran has not shown any causal connection 
between his back, respiratory, or cardiac disorders and his 
period of military service.  

The VCAA also requires VA to obtain all relevant records.  It 
appears that the RO has obtained, or the veteran has 
submitted, records of all relevant treatment.  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  

Factual Background

The veteran served in Vietnam from March to June 1969.  

The service medical records include an induction medical 
examination in May 1968, which was essentially normal without 
evidence of back, lung, or cardiac disorders.  

The veteran was hospitalized from June to August 1969.  The 
report of that hospitalization shows that he sustained a 
gunshot wound of the right thigh in May 1969.  The summary 
noted that debridement of the wounds was conducted on the day 
of the injury.  A subsequent culture of the wound revealed 
staphylococcus epidermidis.  A split thickness skin graft was 
undertaken in June 1969, the donor site being the left 
posterior thigh.  A later X-ray revealed a metallic fragment 
in the anterior medial aspect of the right thigh.  In August 
1969 the metal fragment was removed from the right leg under 
local anesthesia.  The summary further notes that on physical 
examination the veteran's lungs were clear, his heart showed 
regular sinus rhythm without murmurs or cardiomegaly, and the 
physical examination was otherwise normal.  The diagnosis was 
gunshot wound of the right thigh without major artery or 
nerve involvement with retained metal fragment.  

A separation medical examination in October 1970 reflects a 
shell fragment wound scar on the right thigh.  The veteran 
reported soreness, stiffness, and aching at times.  He also 
reported that his back "hurts at times."  

On November 1971 VA examination the veteran complained of 
occasional right leg pain.  On clinical evaluation the 
veteran's heart exhibited a regular rate and rhythm without 
murmurs and was not enlarged.  The veteran's respiratory 
system did not demonstrate any abnormality.  Evaluation of 
the musculoskeletal system revealed a well-healed, non-
tender, 2-inch by 3-inch scar at the mid-lateral aspect of 
the right thigh.  There appeared to be slight loss of 
underlying tissue.  The scar did not appear to interfere with 
function of right upper leg in any way.  The diagnosis was 
SFW of the mid-lateral area of the right thigh--treated and 
vastly improved without functional residual.  

In an August 1972 rating action, the RO granted service 
connection for a wound scar of the right thigh.  The 
disability was determined to be noncompensable.  

In July 2002, the veteran filed claims for service connection 
for a back disorder, respiratory disorder, cardiac disorder, 
PTSD, and a left leg scar, as well as an increased rating for 
residuals of a SFW of the right thigh which at that time 
included his right thigh scar.   

Clinical records from the VA Medical Center in Charleston, 
South Carolina reflect a medical history of pneumothorax in 
1978 (two episodes), shortness of breath in 1978, heart 
murmur in 1978, and back pain beginning in 1969 following a 
spinal tap prior to surgery.  The veteran reported he had 
been informed that he currently had a herniated nucleus 
polposus.  In February 2002, the veteran reported a history 
of a fractured pelvis in 1974.  

An echocardiogram performed in May 2002 revealed dilated left 
ventricle with normal LV systolic function, redundant 
anterior leaflet of the mitral valve with prolapse into the 
left atrium, mildly dilated left atrium, moderate mitral 
regurgitation with a posterolaterally directed jet, and trace 
tricuspid regurgitation.  A stress test that same month was 
reportedly negative.  

A pulmonary consult conducted in May 2002, revealed the 
veteran's report of smoking one pack of cigarettes per day 
for 40 years.  An assessment was noted of probable early 
chronic obstructive pulmonary disease (COPD); tobacco abuse; 
and spontaneous pneumothorax, status post pleural stripping 
probably secondary to asthenic body habitus.

A June 2002 progress note reflects a history of COPD and 
valvular heart disease.  On clinical evaluation there was a 
Grade II/VI murmur.  The veteran's lungs were noted as clear 
to auscultation bilaterally.  

During a July 2002 VA psychiatric evaluation the veteran 
reportedly complained of nightmares, sleep impairment, 
flashbacks, hypervigilance, startle response, crying spells, 
intrusive thoughts, memories of Vietnam trauma, and 
intermittent irritability.  
He was noted as becoming very tearful and unable to talk when 
recalling combat.  The veteran reported hearing gunfire and 
cries of friends during flashbacks.  He was noted as being 
unemployed for one year due to back problems.  On evaluation, 
he did not demonstrate psychotic symptomatology.  His affect 
was restricted and his mood was depressed.  His thinking was 
logical and organized.  His memory, insight, and judgment 
were good.  There was no suicidal or homicidal ideation.  The 
diagnosis was prolonged and severe PTSD.  

An October 2002 VA examination reflects the veteran's report 
of frequent minor pain from the SFW site on the right thigh, 
on average of three or four hours per day.  The pain was 
localized in this site with "slight" radiation down the 
right thigh.  The pain was not caused by any particular 
activity and did not prevent any activity.  The veteran 
reported that he was able to do essentially anything he 
wanted in spite of the pain.  On clinical evaluation, there 
was a slight depression measuring about two inches in 
diameter.  The skin over the depression was tight but of 
normal color.  There was no prominent tissue or any form of 
keloid.  The scar was not tender to palpation.  Range of 
motion testing of both hip and knees did not result in 
discomfort.  The diagnosis was gunshot wound of the right 
thigh with moderate scar and no range of motion impairment or 
other residuals other than pain complaints.  

An October 2002 VA psychiatric examination reflects the 
veteran's report that he had worked as a stocker at a grocery 
store until June 2000, but had to stop working due to back 
problems.  The veteran also reported that following service 
he had "bounced around" for a long period of time with 
drinking problems before finding employment with the grocery 
store, where he had worked for 25 years.  He indicated that 
he had been married for 15 years before getting divorced.  He 
attributed the divorce to his drinking and nightmares.  The 
drinking he attributed to trying to forget his Vietnam 
experiences.  The veteran's sister stated that he did not 
like talking about his experiences in Vietnam.

The veteran was noted to have suffered a collapsed lung in 
1978 for which he had undergone surgery.  He had reportedly 
been told that surgery would need to be performed on a 
pinched nerve in his back.  The veteran was not sure of the 
cause of the back pain, but reported having received a spinal 
tap in service and that maybe this was the cause of his back 
problem.  He also reported that as a stocker at the grocery 
store he might have lifted something that hurt his back.  The 
veteran reported that he had been in good health in service 
except for the gunshot wound.  

Following a clinical evaluation, the diagnosis was chronic 
and relatively severe PTSD.  The examiner noted that the 
veteran had worked many years in a menial position a result 
of the kindness and indulgence of supervisors who knew of the 
veteran's Vietnam experiences.  The examiner assigned a 
global assessment of functioning (GAF) score of 46.  The 
veteran was described as being "in a generally precipitous 
decline physically and a less severe decline mentally."  It 
was additionally noted that the veteran had adapted to his 
mental condition, not uncommon with Vietnam veterans of his 
age.  The veteran's prognosis was not necessarily positive.  

VA treatment records dated from October to December 2003 
contain findings of non-small cell lung cancer.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection for endocarditis, which covers all forms 
of valvular heart disease, may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service pursuant 
to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

A 50 percent evaluation for PTSD requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.   

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV.

Diagnostic Code 5314 pertains to impairment of Muscle Group 
XIV.  Muscle Group XIV involves the anterior thigh group.  
The functions of this muscle group are extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under Diagnostic Code 5314, a moderate 
injury warrants a 10 percent rating, a moderately severe 
injury is rated as 30 percent disabling, and a severe injury 
is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  

Under 38 C.F.R. § 4.56(c) the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Under 38 C.F.R. § 4.56(d), for Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

(1) Slight disability of muscles.  (i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Normal hip flexion is from zero to 125 degrees.  Normal hip 
abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).

Limitation of thigh extension to five degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2003).  

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent rating, limitation of flexion to 20 degrees 
warrants a 30 percent rating and limitation of flexion to 10 
degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2003).  

With limitation of thigh rotation where toe-out motion beyond 
15 degrees is lost, limitation of thigh adduction where the 
ability to cross the legs is lost, and limitation of thigh 
abduction beyond 10 degrees, all warrant a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

Analysis

Service Connection

Lung Condition

Respiratory cancers (including cancer of the lung) becoming 
manifest in a veteran who served in Vietnam between January 
9, 1962 and May 7, 1975 shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
that there is no record of evidence of such disease during 
that service.  38 U.S.C.A. § 1116(a).  

The veteran served in Vietnam during the requisite period and 
has a current diagnosis of lung cancer.  Under the applicable 
law and regulations this disease is presumed to be the result 
of herbicide exposure during his service in Vietnam.  
Accordingly, the Board finds that service-connection is 
warranted for a lung condition, namely non-small cell lung 
cancer.

Heart and Back Conditions

A review of the veteran's service medical records does not 
reveal diagnosis or treatment for a low back disorder, 
respiratory disorder, or cardiac disorder.  As noted above, 
at separation, the veteran reported that his back bothered 
him at times.  A VA general medical examination in November 
1971 did not reveal findings associated with a back or 
cardiac disorder.  

The medical evidence demonstrates the veteran's complaints of 
low back pain long after service.  Progress notes reflect a 
diagnosis of a possible herniated disc.  Progress notes also 
reflect that a magnetic resonance imaging (MRI) scan was 
performed on the veteran's back and that he was scheduled for 
back surgery.  The most recent medical evidence submitted by 
the veteran does not reference a medical history of an 
identified back disorder or back surgery.  Even assuming for 
purposes of his appeal that the veteran does have a current 
back disorder, there is no competent evidence linking the 
disorder to active service.  While the veteran did report at 
separation that his back hurt at times, there has not been a 
showing of chronicity in service or a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

The most recent medical evidence of record reflects the 
veteran was a smoker for 40 years and that he has been 
diagnosed with COPD.  He also reported a history of a 
spontaneous pneumothorax times two in 1978.  Furthermore, the 
veteran has been diagnosed with a grade II/VI murmur.  No 
competent medical evidence relates a respiratory disorder, to 
include COPD or a spontaneous pneumothorax, or any valvular 
heart disease, i.e., a heart murmur, to service or to a 
period one year following service.  

The only evidence supporting the veteran's assertion that he 
his claimed back, respiratory, and cardiac disorders are 
associated with his active service are his own statements to 
that effect.  However, he has not reported a continuity of 
symptomatology since service.  As a layperson the veteran is 
not competent to express an opinion as to medical diagnosis 
or etiology.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988).  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the claims for service connection for 
heart and back conditions.  

Post-traumatic stress disorder

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

As noted above, under section 4.126, the rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  

Since the effective date of service connection, the veteran's 
PTSD has been characterized as severe.  In determining 
whether the veteran meets the criteria for a 70 percent 
evaluation the Board must determine whether he has 
deficiencies in most of the six areas (work, school, family 
relations, judgment, thinking, or mood) listed in the 
criteria for that evaluation under the General Rating Formula 
for Rating Mental Disorders.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).  The VA examination reports show that PTSD has 
caused deficiencies in work, family relations (as shown by 
his divorce), thinking and mood.  Thus, he has deficiencies 
in most areas, and meets the criteria for a 70 percent 
evaluation.

A 100 percent evaluation requires total occupational and 
social impairment.  In October 2002 The VA examiner reported 
that the veteran's psychiatric disability warranted a GAF 
score of 48.  That score contemplates an inability to 
maintain a job.  However, it is clear from the examiner's 
discussion, that the examiner was considering the veteran's 
physical disabilities in conjunction with his mental 
impairment.  The same examiner reported that the veteran left 
his last employment due to physical disability.  The veteran 
has not reported that his psychiatric disability would 
prevent him from performing his former employment, and there 
is no other evidence that he would be unable to maintain his 
former employment absent his physical disabilities.

The record also fails to show complete social impairment.  
The veteran is maintaining a relationship with his sister, as 
shown by the fact that she accompanied him to his VA 
examinations, and appeared to be in contact with his mother, 
inasmuch as he was able to furnish information as to her 
current health.

Accordingly, the Board finds that a 70 percent rating is 
warranted under Diagnostic Code 9411, effective from the date 
of service connection-July 16, 2002.  He has not met the 
criteria for a 100 percent evaluation at any time since the 
grant of service connection.

Residuals of SFW of the Right Thigh

The veteran's shell fragment wound residuals are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5313 
(2002).  The veteran's wound does not fall precisely into the 
criteria for either a slight or moderate disability as set 
forth in 38 C.F.R. § 4.56; Diagnostic Code 5313.

The veteran has not reported the cardinal signs of muscle 
injury as listed in that section and he was able to return to 
duty with apparently good results.  However, unlike the 
criteria for slight injury, his wound was debrided and he 
required more than brief treatment.  The veteran's scar has 
been described as depressed, thereby suggesting that there is 
a loss of underlying fascia.  There is also evidence of 
retained foreign bodies in the muscle.  

Accordingly, the Board finds that the evidence as between 
slight and moderate disability of the muscles under 38 C.F.R. 
§ 4.56, does not support the higher rating by a 
preponderance, but is in relative equipoise.  The benefit of 
the doubt is given to the veteran, and the Board will award 
the higher of the two ratings.  As such, the veteran's SFW of 
the right thigh is found to be moderately disabling.  The 
evidence reflects deep penetrating wound of short track from 
shrapnel fragment, residuals of debridement, in-service 
treatment for the wound, consistent complaint of pain, 
entrance scar, and apparent loss of some muscle substance 
below the scar site.  38 C.F.R. § 4.56(d)(2). Therefore, a 10 
percent evaluation is granted for moderate muscle disability 
under 38 C.F.R. § 4.73, Diagnostic Code 5314.  The evidence 
does not otherwise demonstrate moderately severe or severe 
muscle damage to warrant a rating to 30 percent or 40 
percent. 

The Board has considered the veteran's claim under 38 C.F.R. 
§ 3.321(b)(1).  The record does not show that the veteran has 
required frequent hospitalization for his SFW injury to the 
right thigh, that it has markedly interfered with employment, 
or that the veteran has any manifestations of the disability 
that are not contemplated by the assigned evaluation.  In 
this regard the veteran was able to maintain manual 
employment for many years when the shell fragment wound was 
at its current level of severity.  There is no evidence that 
the GSW interfered with this employment.  Therefore, the 
Board finds that the disability does not present such an 
unusual disability picture that referral for extraschedular 
consideration is warranted.  


ORDER

Entitlement to service connection for a lung condition, non-
small cell lung cancer, is granted.  

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for a cardiac condition is 
denied.  

Entitlement to an original rating of 70 percent for PTSD is 
granted, effective August 5, 2002.  

Entitlement to a 10 percent rating for residuals of a SFW to 
the right thigh manifested by injury to Muscle Group XIII is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran is currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for a SFW scar of the right thigh and 
donor site scar of the left thigh.  

During the course of this appeal VA issued new regulations 
for evaluating disabilities of the skin under 38 C.F.R. 
§ 4.118.  See 67 Fed. Reg. 49,590 (Jul. 31, 2002).  The 
changes became effective August 30, 2002.  The RO issued a 
statement of the case in April 2003, but provided the veteran 
only with the old criteria for rating scars.  The veteran has 
not been notified of the new regulations.  The Board's 
consideration of these criteria in the first instance could 
be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the 
veteran's claims for compensable ratings 
for scars of the right and left thigh.  
In doing so, the RO should consider the 
veteran's claims under the old and new 
rating criteria for scars under 38 C.F.R. 
§ 4.118.  

2.  If the benefits sought are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case notifying them of all the 
pertinent laws and regulations used in 
the adjudication of the veteran's claims, 
to include the new and old criteria for 
evaluating scars.  The veteran and his 
representative should be given an 
opportunity to respond.  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
-


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



